Name: 86/513/EEC: Commission Decision of 20 October 1986 on the improvement of the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural structures and production
 Date Published: 1986-10-30

 Avis juridique important|31986D051386/513/EEC: Commission Decision of 20 October 1986 on the improvement of the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 304 , 30/10/1986 P. 0042*****COMMISSION DECISION of 20 October 1986 on the improvement of the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) (86/513/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulaton (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), as last amended by Regulation (EEC) No 797/85, and in particular Article 18 (3) thereof, Whereas the Belgian Government has forwarded, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the following legislative and administrative provisions: - the Royal Decree of 3 March 1986 concerning aids for investment and for setting up in agriculture, - the Royal Decree of 3 March 1986 concerning aids for investment and for setting up in agriculture in less-favoured areas, - the Ministerial Decrees of 3 March 1986 and 4 July 1986 concerning aids for investments and for setting up in agriculture, - the Royal Decree of 21 March 1986 on the granting of subsidies to encourage the keeping of agricultural or horticultural management accounts and to promote the development of management groups, - the Ministerial Decree of 9 July 1985 on the modernization of farms; Whereas the Belgian Government has also, in accordance with the second indent of Article 24 (1), notified the Commission that the provisions relating to agricultural training, which were the subject of Commission Decision 85/301/EEC of 23 May 1985, continue to apply within the framework of Article 21 of Regulation (EEC) No 797/85; Whereas, in accordance with Article 25 (3) of Regulation (EEC) No 797/85 and, in respect of the period from 1 January to 31 March 1985, in accordance with Article 18 (3) of Directive 72/159/EEC, the Commission must decide whether, in the light of the conformity of the said provisions with the abovementioned Regulation and having regard to the objectives of that Regulation and to the need for a proper connection between the various measures, such provisions satisfy the conditions for a financial contribution by the Community; Whereas the provisions in question meet the objectives and conditions of Regulation (EEC) No 797/85, and in particular Titles I, II and VII thereof; Whereas the Ministerial Decree of 9 July 1985 also satisfies the conditions laid down in Article 4 of Directive 72/159/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The legislative and adminsitrative provisions referred to in the recitals of this Decision and concerning the implementation of Council Regulation (EEC) No 797/85 satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 1 of that Regulation. 2. Account being taken of the Ministerial Decree of 9 July 1985 on the modernization of farms, the provisions concerning the implementation of Directive 72/159/EEC which were in force in Belgium between 1 January and 31 March 1985 satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 20 October 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 96, 23. 4. 1972, p. 1.